462 F.2d 184
UNITED STATES of America, Appellee,v.Walter Robert DICKSON, Appellant.
No. 72-1141.
United States Court of Appeals,
Fourth Circuit.
Argued June 6, 1972.Decided June 13, 1972.

Warren J. Davis, Fairfax, Va., and T. Brooke Howard, Alexandria, Va., for appellant.
George P. Williams, Asst. U. S. Atty., E. D. Va.  (Brian P. Gettings, U. S. Atty., on brief), for appellee.
Before BUTZNER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM.


1
Walter Robert Dickson appeals his conviction for the interstate transportation of a falsely made and forged security in violation of 18 U.S.C. Sec. 2314.  Finding no error we affirm.


2
The definition of a security in 18 U.S.C. Sec. 2311 includes a document "transferring or assigning any right, title, or interest in or to goods, wares, and merchandise . . ." On consideration of the briefs, record, and argument, we conclude that the district court properly ruled that this definition of a security embraced a "statement of source of title" of a motor vehicle and that the evidence was sufficient to sustain the judgment.


3
Affirmed.